Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 3, 5, and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 2 and 6, note claim 1 includes “a second light detection element” indicating a single second light detection element. Claims 2 and 6 draw antecedent basis from “a second light detection element”, appropriate correction is required.  
Referring to claims 3 and 5, note claim 1 includes “a plurality of first light detection elements” however claims 3 and 5 include “the first light detection element”.  Claims 3 and 5 draw the antecedent basis from “a plurality of first light detection elements”, appropriate correction is required.  
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niclass (20170176579).
Referring to claim 1, Niclass shows a LIDAR device including the photodetector (see paragraph 6 also see figure 10) photodetector comprising:
a plurality of first light detection elements having a first driving voltage range (see figure 6 note Ref 44 see figure 4 note Ref 46 includes the global bias voltage source), the first light detection elements including first semiconductor layers having a first conductivity type and second semiconductor layers having a second conductivity type different from the first conductivity type (see paragraph 30 note the p-n junction of the pixels); and
a second light detection element having a second driving voltage range different from the first driving voltage range (see figure 6 note Ref 104 also see figure 3 note Ref 54 also see 48 also see paragraph 52-53 note the different voltages applied to the different sensors providing a different detection sensitivity), the second light detection element including a third semiconductor layer having the first conductivity type and a fourth semiconductor layer having the second conductivity type (see paragraph 30 and 52).

Referring to claim 3, Niclass inherently shows an electrode electrically connected to the first light detection element and the second light detection element (see figure 3 note the connection between the global bias voltage source and the excess bias control).  An inherent connection between the voltage sources and the elements is required.  
Referring to claim 4, Niclass shows wherein a first interface between the first semiconductor layer and the second semiconductor layer, and a second interface between the third semiconductor layer and fourth semiconductor layer form a pn junction (see paragraph 30 and 52).
Referring to claim 6, Niclass shows wherein the ratio of the number of the first light detection elements and the number of the second light detection elements is 3 or more and 24 or less (see figure 5 note the ratio is approximately 12.25:1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niclass (20170176579) in view of Mandai (20170179173).

Mandai shows a first element that is set at a specific sensitivity and a second element that is set at a second sensitivity that includes wherein the driving voltage range of the first light detection element is wider than the driving voltage range of the second light detection element (see paragraph 39-40).  It would have been obvious to include the driving voltage ranges as shown by Mandai because this allows for simultaneous detection with different sensitivity control of the different detection elements.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645